McLaughlin, J. (dissenting):
I dissent on the ground that from the allegation that the plaintiff had received a certain compensation, it is fairly to be inferred that such compensation had been fixed according to law. The presumption is, in the absence of any evidence to the contrary, that a public official disburses public money only when authorized by law to do so, that is, that he performs only legal acts. The allegation, therefore, in the complaint that the plaintiff received a certain compensation is, in my opinion, equivalent to an allegation that he was entitled to receive the same.
Judgment reversed, with costs, and demurrer sustained, with costs, with leave to the plaintiff to amend on payment of costs.